Citation Nr: 0419373	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
left Achilles tendon rupture.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1989 to December 
2001. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Affairs 
(VA) regional Office (RO) located in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was treated for low back problems throughout 
service.  He was also treated for a left Achilles injury, as 
well as left knee tendonitis and left knee patellar bursitis.  
A VA examination was conducted in September 2002.  
Significantly, the veteran's medical records were not 
available for review by the examiner.  The Board is of the 
opinion that a current VA examination with opinions 
concerning etiology is warranted.  Littke v. Derwinski, 1 
Vet. App. 90 (1991). 

The record contains a VCAA-compliant, pre-decisional notice 
letter dated August 22, 2002.

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order obtain copies of all VA and 
private medical records pertaining to 
treatment for the claimed disabilities.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of any 
left knee, left ankle, or low back 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
tests or specialized examinations deemed 
necessary should be performed.  The 
examiner is requested to obtain a 
detailed history of all inservice and 
post service injuries to the left knee, 
left ankle and low back.  Following the 
examination and review of the record it 
is requested that the examiner render an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any disability 
diagnosed began during or is otherwise 
causally related to military service.

3.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




